DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,767,617. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims to the current application claim the same limitations as the claims of U.S. Patent No. 10,767,617 with the exception of the current application claims a reaction structure suspended above a seafloor while U.S. Patent No. 10,767,617 claims a heave plate.  However, a heave plate is inherently suspended above a seafloor and therefore the claims to the current application are not patentably distinct from the claims to US Patent No. 10,767,617.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westby et al. (2012/0285544).
With regard to claim 1, Westby discloses a wave energy conversion system (abstract) comprising: 
	a float body (15); a reaction structure (12; para 0039), wherein the reaction structure is configured to be suspended above a seafloor (the phrase "configured to" is claim language that suggests or makes optional but does not require steps to be performed and does not limit a claim to a particular structure.  See MPEP 2111.04; 2173.05(g); Para 0044 of Westby states the energy converter is in the sea or on the seafloor and thus meets the claimed limitations),
at least one tether (13) to couple the reaction structure to the float body (fig. 1); and a controller (40) to control the at least one tether between survivability modes (para 0106-0109), wherein each survivability mode adjusts a tension and/or length of the at least one tether (para 0106-0109) and an amount of ballast material within the float body (para 0110-0111).


With regard to claims 3 and 8, Westby further discloses the survivability event comprises a change in wave conditions (para 0123-0125).
With regard to claims 4 and 9, Westby further discloses the survivability event comprises an anticipated change in wave conditions (para 0106).
With regard to claim 5, Westby further discloses the float body comprises at least one ballast chamber (22).
With regard to claim 6, Westby further discloses a compressor (27) to pump air into the at least one ballast chamber to evacuate water from the at least one ballast chamber (para 0128).  
With regard to claim 7, Westby further discloses the controller is further configured to control the at least one tether in response to a determination of a survivability event (paras 0106, 0123-0125).
With regard to claim 10, Westby further discloses the reaction structure comprises an asymmetric reaction structure (fig. 1; wherein converter unit 12 is not symmetrical).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Westby et al. (2012/0285544) in view of Foster et al. (2011/0113771).
With regard to claim 11, Westby discloses a wave energy conversion system (abstract) comprising: 
	a float body (15); a reaction structure (12; para 0039), 
	at least one tether (13) to couple the reaction structure to the float body (fig. 1); 
and a controller (40) to control the at least one tether between survivability modes (para 0106-0109), wherein each survivability mode adjusts a tension and/or length of the at least one tether (para 0106-0109) and an amount of ballast material within the float body (para 0110-0111).
Westby discloses the invention substantially as claimed however fails to explicitly state the reaction structure is suspended above a seafloor and wherein the reaction structure is configured to move relative to the seafloor and the float body.
Foster discloses a wave energy conversion system with a float body (1) wherein a reaction structure (2) is suspended above a seafloor and wherein the reaction structure is configured to move relative to the seafloor and a float body (fig. 1; abstract).
Westby discloses the reaction structure may be installed in the sea or on the seafloor (para 0044).  It is well known within the art that seas can have great depths and installing a foundation on the seafloor is impractical.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Westby and suspend the reaction structure above the seafloor as taught by Foster in order to allow the system to be installed in deep waters.

Response to Arguments
Applicant's arguments filed 09/08/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding the double patenting rejection, the examiner maintains that while the language of the claims are different, the double patenting rejection is proper for the reasons above.
In response to applicant’s arguments regarding claim 1, the examiner disagrees.  While figure 1 of Westby depicts the energy conversion unit anchored to the seafloor, the examiner contends the disclosure discusses the unit is the sea and therefore meets the configured to language as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
9/29/2021